Appellant has procured from the clerk of the trial court a statement as to the date of the filing of his bills of exceution, which corresponds with the date mentioned in our opinion. We can not consider said bills for the reasons advanced in our former opinion. The refused special charges, which appellant now insists should have been given, can not be appraised in the absence of a statement of facts. That part of the charge of the court to which objection is now pointed out, presents no fundamental error, and is not believed by us to present any error at all. Same presented the doctrine of reasonable doubt in the beginning of the paragraph, which told the jury they must believe beyond a reasonable doubt that appellant did the things mentioned, and *Page 212 
unless they "so believed" they should acquit. The case was correctly decided.
The motion for rehearing will be overruled.
Overruled.